DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.  Claims 18-20 were allowed in the previous Office action.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement an electronic panel which comprises a base substrate with a front surface in which a hole area, a display area surrounding the hole area, and a peripheral area adjacent to the display area are defined in a plan view, a rear surface opposite to the front surface, a module hole penetrating the front surface and the rear surface in the hole area, and a plurality of recess patterns recessed from the front surface in the hole area, and surrounding the module hole and spaced apart from each other; a plurality of pixels in the display area, an encapsulation layer covering the pixels and comprising a first inorganic layer, a second inorganic layer, and an organic layer between the first and second inorganic layers, such that the recess patterns comprise a filled recess pattern overlapping with the organic layer or the protective pattern, and an exposed recess pattern exposed from the organic layer and the protective pattern as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement an electronic panel which comprises a base substrate with a front surface and a rear surface opposite to the front surface, a through-hole penetrating the front surface and the rear surface, a plurality of recess patterns recessed from the front surface and surrounding the through-hole, a margin area surrounding the through-hole, a groove area which surrounds the margin area and in which the recess patterns are defined, and a display area surrounding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817